Reasons for Allowance
Claims 1 and 3-32 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of applicant’s amendment to the claims included in the reply filed on August 16, 2021, where: claim 1 has been amended to include the limitations of prior claim 2, indicated as allowable in the prior Office action mailed on February 17, 2021; claim 23 includes the limitations of claim 5, indicated as allowable in the prior Office action; claim 28 includes the limitations of claim 17, indicated as allowable in the prior Office action; claim 29 includes the limitations of claim 19, indicated as allowable in the prior Office action; claim 32 includes the limitations of claim 22, indicated as allowable in the prior Office action; and the amendments to the claims to remedy the objections and rejections under 35 U.S.C. 112 in the prior Office action, claims 1 and 3-32 are in condition for allowance.  Therefore, all objections and rejections in the prior Office action have been withdrawn. 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Robert Sandy/Primary Examiner, Art Unit 3677